internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-159276-02 date february taxpayer state a company a service_center division generator state b company b company c legend company d facility date date a b c d dear this letter responds to taxpayer’s letter dated date requesting certain rulings under sec_118 and sec_61 of the internal_revenue_code the facts as represented by taxpayer and generator are as follows facts taxpayer a state a corporation is a regulated utility engaged in the business of transmitting and distributing electrical energy to wholesale and retail customers in state a taxpayer is a wholly owned subsidiary of company a and joins with company a and various affiliates in filing a consolidated federal_income_tax return at service_center taxpayer is under the audit jurisdiction of division generator is a state b limited_liability_company generator is a disregarded_entity for federal_income_tax purposes and is wholly owned by another disregarded_entity company b company b is wholly owned by company c company c files a consolidated_return as a member of a consolidated_group of which company d is the parent taxpayer is required pursuant to federal energy regulatory commission ferc orders to accommodate any request from an independent power producer to interconnect a generating facility to taxpayer’s transmission system however any costs incurred to complete the interconnection or perform system upgrades must be paid or deposited by the interconnecting independent power producer ferc policy requires taxpayer to refund amounts deposited for system upgrades in the form of transmission credits generator is an independent power producer that has proposed to construct own and operate facility on property adjacent to taxpayer’s electricity transmission system facility will be comprised of a combined cycle plant consisting of two combustion turbines and one steam turbine and have an estimated aggregate net generating capacity of approximately megawatts facility is presently scheduled to enter commercial operations on or about date and is expected to have a useful_life of approximately years prior to facility’s operation generator will seek a determination from ferc that facility will be an exempt wholesale generator within the meaning of sec_32 of the public_utility holding_company act of and will not be a qualifying_facility under sec_3 of the federal power act as amended by the public_utility regulatory policies act of purpa in order to sell the power produced at facility generator requested interconnection to taxpayer’s transmission system taxpayer and generator executed an amended and restated interconnection agreement the ia which was accepted by ferc on date and which sets forth the parties’ agreements about how generator will interconnect facility with taxpayer’s grid and following interconnection parallel operation of facility with taxpayer’s transmission system the ia is hereby incorporated and made part of this ruling the ia shall continue in force and effect for a period of a years or until retirement of the facility whichever is shorter the ia requires generator to bear the cost of construction of certain company interconnection facilities which will be constructed and owned by taxpayer the estimated cost of construction of the company interconnection facilities is dollar_figureb in addition generator at its expense is required to construct a kv switching station the station upon completion generator will transfer title to the station to taxpayer the estimated cost of the station is dollar_figurec the company interconnection facilities and the station together comprise the interconnection facilities in addition to the interconnection facilities taxpayer will make certain upgrades to taxpayer’s transmission system reasonably necessary to remedy short circuit and stability problems caused by generator’s interconnection and to accommodate the load from facility generator is required to deposit the cost of these system upgrades estimated at dollar_figured with taxpayer the ia and ferc policy require taxpayer to refund the costs of the system upgrades to generator either in the form of transmission credits or cash in accordance with ferc policy sec_3_7 of the ia under the open access transmission the ia defines system upgrades as the minimum necessary local and network upgrades that would not have been required but for the interconnection of the facility to the company transmission system including i system upgrades necessary to remove overloads and ii system upgrades necessary to remedy short-circuit or stability problems resulting from the connection of the facility to the network as such facilities are so designed and described in appendix a ia at sec_1 tariff provides that as taxpayer receives transmission service revenue from power produced at facility generator or its assignee shall receive a credit on a dollar-for- dollar basis against the cost of transmission service as indicated by taxpayer pursuant to ferc policy taxpayer must pay interest on transmission credits or cash refunds under the ia if the amounts paid for the system upgrades are not refunded within months of the date facility commences commercial operations taxpayer must refund to generator in cash any remaining costs within days assuming that taxpayer is required to pay interest under c f_r sec_35 19a a on the payments from generator the amount of interest payable is based on the average prime rate for each calendar_quarter compounded quarterly title to the net output of power produced at facility will be transferred to generator’s power customers before it enters taxpayer’s transmission system and generator will not take transmission service from taxpayer generator’s customer s will be responsible for purchasing transmission service from taxpayer under taxpayer’s oatt because generator will not take any transmission service from taxpayer generator will either i assign for consideration all or a portion of the transmission credit to its power customer s whereby such customer s will be entitled to use the credit to offset transmission service charges owed to taxpayer or ii receive a cash refund directly from taxpayer in any event taxpayer will be required to refund of the costs of the system upgrades either in the form of transmission credits to generator’s power customer s or to generator in cash based on generator’s projections it is reasonably certain that during the first ten taxable years of the utility beginning with the year the property transferred is placed_in_service less than two percent of the projected total power flowing over the intertie will flow back to facility in addition no component of the interconnection facilities is needed solely for the transmission of power from taxpayer to generator taxpayer makes the following additional representations none of the costs for the interconnection facilities will be included in taxpayer’s rate base in light of all the information available to it taxpayer is reasonably certain that during the first ten taxable years of the utility beginning with the year the interconnection facilities are placed_in_service no more than five percent of the projected total power flowing over the interconnection facilities will flow back to facility and no part of the interconnection facilities is necessary solely for the transmission of electricity from taxpayer or any third the oatt is defined under the ia as the open access transmission tariff under which taxpayer offers non-discriminatory open access transmission service over the taxpayer transmission system as filed with ferc and as amended or supplemented from time to time or any successor tariff ia at sec_1 taxpayer was required by ferc to pay interest pusuant to cfr sec_35 19a a iii on transmission credits under its interconnection procedures with a different generator see party to generator generator has represented to taxpayer that title to the net output of power produced at facility will pass to generator’s power customer s prior to entering taxpayer’s transmission system taxpayer will not take any depreciation or amortization deductions with respect to the interconnection facilities in addition generator represents that it will amortize the total cost of the interconnection facilities as an intangible asset to be recovered using the straight-line method over a useful_life of twenty years ruling requested taxpayer requests the internal_revenue_service to rule that the transfer by generator to taxpayer of the interconnection facilities is not a contribution_in_aid_of_construction ciac under sec_118 and is excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 the amounts deposited by generator with taxpayer for the construction of the system upgrades constitute a loan or a refundable deposit not includable in taxpayer’s gross_income under sec_61 law and analysis issue sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provide specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of an intertie by a qualifying_facility an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the interconnection facilities is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons facility is a stand-alone generator as contemplated under notice_2001_82 generator and taxpayer have entered into a long-term interconnection agreement with a term of a years or until retirement of facility whichever is shorter the interconnection facilities will be used in connection with the transmission of electricity for sale to third parties wheeling the cost of the interconnection facilities will not be included in taxpayer’s rate base taxpayer will not claim a tax basis in the interconnection facilities based on all available information during the ten taxable years beginning with the year in which the interconnection facilities are placed_in_service taxpayer is reasonably certain that no more than five percent of the total power that flows over the interconnection facilities will flow to generator ownership of the electricity sold will pass from generator to its customer s prior to its transmission on taxpayer’s transmission system and the cost of the interconnection facilities will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the interconnection facilities by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the transfer qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite plr-159276-02 finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy r r co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy r r co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite the proposed transfer of the interconnection facilities by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the interconnection facilities will become a permanent part of the taxpayer’s transmission system second the transfer is not compensation_for services provided for generator by taxpayer because generator will not receive transmission services of any kind from taxpayer third the transfer is a bargained-for-exchange because taxpayer and generator entered into the necessary agreements willingly and at arm’s length fourth the transfer will foreseeably result in a benefit to taxpayer commensurate with its value because the interconnection facilities will become a part of taxpayer’s transmission system fifth the interconnection facilities will be used by taxpayer in its trade_or_business for producing gross_income therefore taxpayer’s receipt from generator of the interconnection facilities will be a contribution_to_capital under sec_118 issue finally we must determine whether the amounts deposited by generator with taxpayer for the construction of the system upgrades constitute a loan or a refundable deposit not includable in taxpayer’s gross_income under sec_61 plr-159276-02 at issue is whether the loan from generator to taxpayer is a bona_fide loan generally for federal_income_tax purposes a loan is defined as a legally enforceable obligation arising from a debtor-creditor relationship to pay a fixed or determinable sum of money no debt exists without a legal and enforceable obligation to repay the existence of a debtor-creditor relationship is determined by examining the subjective intent of the parties and all relevant objective facts and circumstances pertinent to the advances no one fact is determinative in determining the existence of bona_fide debt courts have examined whether the promise was evidenced by a note or other evidence_of_indebtedness interest was charged a fixed schedule for repayments was set forth in the instrument or by agreement security or other collateral was given to insure repayment repayments were made the borrower was not insolvent at the time the advance was made and the parties otherwise acted in reliance that such transfer was a loan in the instant case no formal note is executed and no security or other collateral has been provided to insure repayment however interest is charged on taxpayer’s obligation courts have sustained the federal tax treatment of transactions as bona_fide loans even in the absence of these formalities however in the instant case taxpayer has a legal and enforceable obligation to repay generator for the amounts advanced no later the end of the month after the commercial operation date of facility under existing case law the contingency of repayment standing alone does not see for example sec_1_166-1 of the income_tax regulations see 17_tc_973 see goldstein v commissioner 40_tcm_752 see goldstein supra see also 262_f2d_512 2nd cir 398_f2d_694 3rd cir taxpayer relies on current ferc policy in finding that interest should be paid to generator for_the_use_of generator’s advances see requiring taxpayer to pay interest pursuant to cfr sec_35 19a a iii on transmission credits under its interconnection procedures see for example miller v commissioner 41_tcm_139 johnson v commissioner 38_tcm_17 and ravano v commissioner 26_tcm_793 plr-159276-02 always invalidate a loan for tax purposesdollar_figure although payments on the loan are contingent the loan’s principal is contingent only with respect to timing not amountdollar_figure treating the amount advanced by generator to taxpayer as a loan is consistent with case law dealing with the taxation of deposits when there is an obligation to repay at the time a payment is advanced the payment generally does not constitute taxable_income to the recipient the court in 493_us_203 110_sct_589 stated that in determining whether a payment is taxable as income upon receipt or rather is a nontaxable item such as a deposit depends upon the parties' rights and obligations at the time the payments are madedollar_figure the court noted that indianapolis power and light co 's ipl deposits were acquired subject_to an express obligation to repay either at the time service was terminated or at the time a customer established good credit the utility's unconstrained use of the deposits for an interim period was not crucial in deciding whether ipl had complete dominion over the deposits the crucial factor was whether ipl had some guarantee that it would be allowed to keep the money the court held that ipl's dominion over the deposits was insufficient to classify the deposits as income see 720_f2d_871 citing 615_f2d_578 2d cir and 57_f2d_992 4th cir although notice_87_82 1987_2_cb_389 date provides that to the extent that repayment is contingent the payment should be treated as a taxable ciac rather than a loan this language related to a purported loan to a utility from a person benefitting from utility_services relating to the loan eg a real_estate developer customer or potential customer in the instant facts the lender generator is not a person benefitting from taxpayer’s services similarly in illinois power company v commissioner 72_f2d_683 7th cir the taxpayer an electric company collected revenue from rate increases to its commercial customers ordered by the illinois commerce commission icc the icc stated that the purpose of its rate increase order was to discourage consumption by commercial customers and informed the taxpayer at the outset of the rate increase that the taxpayer would not be allowed to keep the excess revenue generated by the increase while the taxpayer was permitted to commingle the revenues with its general funds for an interim period the icc later ordered the taxpayer to refund the revenues with interest to its customers in the form of credits on their utility bills since the taxpayer knew from the start that it would have to pay back the revenues plus interest the court held that the revenues were not income when received by the taxpayer rather the court analogized the taxpayer's receipt of the funds as similar to that of a bank holding savings deposits or an employer that is required to withhold employees' social_security_taxes see also 204_f2d_160 9th cir plr-159276-02 at the time they were paid in the instant case under the ia taxpayer has no guarantee that it would be allowed to keep the money in contrast taxpayer has an unequivocal contractual obligation to repay the money advanced by generator although taxpayer derives a benefit from holding the funds advanced by generator the funds advanced finance the cost of the system upgrades by taxpayer like the taxpayer in indianapolis power and light co the lender has the power to force taxpayer to refund the payments in the instant case generator can force the utility to refund the payments no later the month after the commercial operation date of facility accordingly based solely upon the above facts and the representations made by taxpayer and generator we rule that the transfer of the interconnection facilities by generator to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 the payment by generator to taxpayer is a loan for federal tax purposes under general tax principles except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer’s representation that less than five percent of the total projected power that flows over the interconnection facilities will flow from taxpayer to generator is a reasonable projection for purposes of the five-percent test in notice_88_129 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s susan reaman susan reaman chief branch office of associate chief_counsel passthroughs and special industries enclosure copy plr-159276-02 cc
